DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 05/18/2021.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (2010/0238093), hereinafter Lu.
Regarding claims 1 and 10, Lu discloses, in figures 4-8, an electrophoretic display (400, EPD device) (paragraph 0020), comprising: a display panel, comprising: an electrophoretic unit (411, electrophoretic medium) (paragraph 0020), comprising a plurality of electrophoretic particles (charged particles; not shown) (paragraph 0020); a driving substrate (413, glass substrate) (paragraph 0020), disposed below the electrophoretic unit (411, electrophoretic unit) (paragraph 0020); and a driving circuit (420, driving system) (paragraph 0020), coupled to the driving substrate (413, glass substrate) (paragraph 0020), and configured to sequentially provide a first reset signal and a second reset signal to the driving substrate during a reset period (erase period) (figure 8 shows two erase periods with two different signals entering the erase periods) (paragraph 0025), so as to reset the electrophoretic particles (paragraphs 0022-0023; Examiner notes that paragraph 0023 discloses that during the erase period the particles are moved back to the initialization position in the electrophoretic medium), wherein the first reset signal sequentially comprises a first sub-balanced signal (figure 8 shows a positive and a negative voltage are applied to the first and second pixel) and a first sub-mixed signal (paragraph 0022 discloses five voltage pulses applied during each erase period Vpos and Vneg, Vcom, VGH, and VGL; Vneg and VGH, are the mixed signals), and the second reset signal sequentially comprises a second sub-balanced signal (figure 8 shows a positive and a negative voltage are applied to the first and second pixel) and a second sub-mixed signal (paragraph 0022 discloses five voltage pulses applied during each erase period Vpos and Vneg, Vcom, VGH, and VGH; Vneg and VGH, are the mixed signals).
Regarding claim 2, Lu discloses, in figures 4-8, an electrophoretic display (400, EPD device) (paragraph 0020), wherein a time length of the first sub-balanced signal is larger than a time length of the second sub-balanced signal (paragraph 0025 and figure 8 show the signals of PX2 are larger than PX1).
.

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 3-7, wherein the claimed invention comprises, in claim3, wherein a total pulse width of all 15 of positive voltage pulses of the first reset signal, the second reset signal and a driving signal is equal to a total pulse width of all of negative voltage pulses of the first reset signal, the second reset signal and the driving signal; in claim 4, wherein the electrophoretic particles comprise a plurality of white electrophoretic particles, and the first sub-balanced signal comprises a first negative voltage pulse, a first positive voltage pulse, a second negative voltage pulse, and a first ground voltage pulse arranged in sequence, and the second sub-balanced signal comprises a second ground voltage pulse and a third negative voltage pulse arranged in sequence; in claim 5, wherein the electrophoretic particles comprise a plurality of color electrophoretic particles, and the first sub-balanced signal comprises a fourth negative voltage pulse, a third ground voltage pulse, a fifth negative voltage pulse, and a fourth ground 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/                      Primary Examiner, Art Unit 2872